DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending.  Claims 4-9 are withdrawn, as being directed to a non-elected invention as set forth in the restriction requirement filed on December 10, 2021.  Claims 1-3 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morito et al. (U.S. Publication No. 2012/0171079) in view of Chi (International Publication No. WO 2008/026864 A1).
Concerning claims 1 and 3, Morito discloses an air purifier (Figures 1, 2, 8, 11 and 13) comprising a photocatalyst-carrying mesh sheet (Figures 3, 5, 9, 10 and 12); the photocatalyst-carrying mesh sheet comprising:
	A net-form titanium sheet (51) having a periodic pattern (Figure 9) as set forth in paragraph 83;
A titanium oxide film (53) formed on a surface of the net-form titanium sheet (51) as shown in Figure 9;
	An anatase type titanium oxide particle (55) supported on the titanium oxide film (53) as shown in Figure 9 as well (paragraphs 42-44, 76-78 and 83).
	Morito does not appear to disclose that the titanium oxide film is formed by a heat oxidation treatment on a surface of the net-titanium sheet.  Chi discloses a photocatalyst-carrying mesh sheet comprising a net-form (page 7, lines 35-37) titanium sheet (page 4, lines 20-25) with a titanium dioxide film formed thereon as set forth in the abstract.  The reference continues to disclose that a titanium dioxide film is formed on a surface of the sheet by a washing and heat oxidation treatment (abstract) in order to generate a titanium dioxide crystalline structure from a titanium oxide gel coating to produce the photocatalytic properties of said sheet (page 7, lines 1-10).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to for the titanium oxide film of Morito by a heat oxidation treatment in order to generate a titanium dioxide crystalline structure from a titanium oxide gel coating to produce the photocatalytic properties of said sheet as exemplified by Chi.

With respect to claim 2, Morito continues to disclose that the mesh sheet has an opening ratio of 10-80% (paragraph 43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799